Taylor v Kwik Fill (2020 NY Slip Op 04128)





Taylor v Kwik Fill


2020 NY Slip Op 04128


Decided on July 17, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2020

PRESENT: CENTRA, J.P., CARNI, LINDLEY, NEMOYER, AND TROUTMAN, JJ. (Filed July 17, 2020.) 


MOTION NO. (244/20) CA 19-00826.

[*1]AMANDA TAYLOR, PLAINTIFF-RESPONDENT,
vKWIK FILL - RED APPLE A DIVISION AND WHOLLY OWNED SUBSIDIARY OF UNITED REFINING COMPANY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument denied.